The Appellant, a citizen and resident of Duval County, with cattle ranging in St. Johns County, brought suit to restrain the Sheriff of Duval County from enforcing the provisions of Chapter 18510, Acts of 1937, better known as the Duval County No Fence Law against him. The grounds relied on for injunctive relief are substantially the same as those relied on to strike down the Act in In Re Barber, decided this date, the same Act being brought in question and facts in both cases being similar except that the Appellant in this case was a resident of Duval County. The application for temporary restraining order was denied and this appeal was prosecuted therefrom.
The judgment below is reversed on authority of In Re C.M. Barber, decided this date, with directions to grant the relief prayed for pending the construction of a line fence between Duval and St. Johns Counties.
Reversed.
ELLIS, C.J., and BUFORD, J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment. *Page 347